El Juez Asociado Sb. del ToRO,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez dictó sentencia de-clarando con lugar la demanda origen de este pleito. El demandado solicitó nn nnevo juicio y la corte de distrito negó la solicitud. La parte demandada apeló de la senten-cia y de la orden denegatoria, elevando dos transcripciones distintas que se radicaron bajo los números 2108 y 2109, res-pectivamente. Ambos recursos se vieron en un solo acto y *370las cuestiones en ellos levantadas se estudiarán y resolve-rán en esta opinión.
Estebanía Cario, conocida por Estebanía Ferrer, ejercitó contra Esteban Ferrer la acción de filiación, alegando en su demanda, en resumen, que era hija natural del deman-dado y de Francisca Cario. Contestó el demandado. Fué el pleito a juicio. Y la corte de distrito lo falló, como he-mos dicho, en favor de la demandante. En sn- relación del caso y opinión la corte sentenciadora apreció el resultado de la evidencia, así:
■“La prueba testifical y documental practicada por la demandante, demostró claramente a la corte, que Esteban Ferrer, el demandado, requirió de amores y vivió bajo el mismo techo teniendo contacto carnal con la madre de la demandante, Francisca Cario, siendo am-bos solteros y estando ésta reputada por pura-; que de esta unión nació la demandante y que en el momento de la concepción tanto el demandado como Francisca Cario estaban en actitud de contraer matrimonio sin dispensa. El propio demandado como prueba suya, confesó y admitió ante la corte que había tenido contacto carnal con la citada Francisca Cario, en la época más o menos de la con-cepción de la demandante. Se probó además que el demandado ha-bía atendido diligentemente a Francisca Cario durante la época del alumbramiento de la demandante y posterior y periódicamente aten-dió a la demandante en su subsistencia y educación y siempre la tuvo como hija suya. La prueba del demandado fué muy débil para sostener las negativas de sus alegaciones.'’
Sostiene la parte apelante en sn aleg’ato que la corte erró al apreciar la prueba, porque la evidencia presentada en este caso no fué la robusta y convincente que la jurispru-dencia exige, para demostrar, de acuerdo con la ley regu-ladora del mismo, artículo 135 del Código Civil antiguo, que existía algún escrito indubitado del padre reconociendo ex-presamente su paternidad, o que la demandante se hallaba en la posesión continua del estado de hija natural del padre demandado, justificada por actos directos del mismo padre o de su familia.
A nuestro juicio no se ha cometido el error señalado. líe-*371mos examinado las 21 declaraciones de los testigos presen-tados por la parte demandante y ellas constituyen prueba robusta y convincente de que la diclia demandante es bija natural del demandado y que éste por actos directos y repe-tidos la reconoció como tal, pudiendo afirmarse que la bija en este caso se bailaba en la posesión continua del estado de bija natural del padre demandado, como requiere la ley.
La prueba de la parte demandada tiende a contradecir la de la parte demandante. El propio demandado tomó la silla de testigos y negó la paternidad y trató de presentar a la madre de la demandante como una mujer que llevaba a la vez relaciones- con varios bombrés. • La corte resolvió el conflicto en contra del demandado, sin que se baya demos-trado que al actuar así procediera movida por pasión, pre-juicio o parcialidad, y en tal virtud debe prevalecer su cri-terio.
Sostiene también la parte apelante en su alegato que la corte erró al admitir como prueba cierto diploma y al impedir que un testigo declarara sobre la reputación de la madre de la demandante. Procederemos al examen de ambas cuestiones.
La propia demandante declaró que siendo muy pequeña fué llevada a la escuela por su padre el demandado e inscrita con el nombre de Estebanía Eerrer, que con ese nombre continuó siempre y con tal nombre figuraba en el diploma que se le ex-pidiera demostrativo de haber aprobado los ocho cursos de las escuelas graduadas de Puerto Pico, y entonces presentó y se introdujo como prueba el diploma. El demandado se opuso “alegando que tal prueba no demuestra nada sobre el reconocimiento, puesto que aquí no se ha demostrado que sea Esteban Eerrer el que inscribiera a esa niña con ese nom-bre de Estebanía Eerrer.” La corte admitió la prueba “por-que la testigo ba declarado, y otros testigos también, que el demandado autorizó a ella a usar su nombre y es una prueba de'robustecer su declaración en ese sentido.” Puede soste-nerse que la corte erró al consignar, en el momento de la admisión, que el diploma era prueba de* robustecer la de-*372claración ele la demandada en el sentido de que el deman-dado la autorizara a usar su apellido. El diploma era ad-misible simplemente para completar la declaración de la de-mandante a los efectos de demostrar que ella usaba el ape-llido Ferrer y como tal figuraba en la escuela y se le expidió el certificado. Pero no vemos que el error cometido fuera perjudicial. La corte no se refirió al diploma al dictar su resolución final y bay prueba abundante en los autos de los actos directos del demandado constitutivos del reconoci-miento.
La segunda cuestión es como signe: Declaraba el testigo Rafael Mangual y se le preguntó: “¿En aquella época, cuál era la fama que tenía Pancha Garlo en la comunidad? El abogado del demandante se opuso alegando que no es material ni hay alegación especial con. referencia a la fama. La corte declaró con lugar la oposición y el demandado tomó excepción.” Continuó declarando el' testigo y entonces sin objeción contestó: “Lo que puedo decir es que era una mu-chacha muy bonita y que tenía muchísimos que estaban ena-morados de ella, pero no puedo decir nada de ella; ella era muchacha porque era joven.” •
Opinamos que en pleitos de esta naturaleza es pertinente la prueba de la reputación de la madre de la alegada hija natural. En este caso concreto en la demanda, que fue ju-rada, se alegó, en el primero de sus hechos, lo que sigue: “Io. Que hacia el mes de mayo del año mil ochocientos no-venta y seis la madre natural de esta demandante, Francisca Garlo, que era entonces pura y casta, fue requerida de amores bajo palabra de matrimonio, por el demandado, Esteban Fe-rrer que era entonces soltero, teniendo ambos contacto carnal y viviendo maiitalmente bajo el mismo techo en esta ciudad de Mayagüez, y de cuya unión, en agosto cuatro del año mil ochocientos noventa y siete nació la demandante.”' En la contestación, también jurada, se dijo: “Este deman-dado no tiene suficiente información y creencia en cuanto a aquella parte del contenido del párrafo primero de la de-*373manda, de que Francisca Cario, en la fecha que relata dicho hecho, fuera casta y pura; y niega que requiriera de amores en la referida época a dicha Francisca Cario.”
El demandado debió haber negado, por falta de infor-mación y creencia, la castidad y pureza de Francisca Cario, y no limitarse a decir que no tenía suficiente información y creencia con respecto a ello. Tal como quedó planteado el debate, puede sostenerse que el demandado admitió la cas-tidad y pureza de la madre de la demandada en la época a que se refiere el hecho Io. de la demanda.
Pero aun aceptando que- la demandante tuviera el deber de probar tal extremo y el demandado el derecho de pre-sentar evidencia en contrario y, por consiguiente, que la corte hubiera cometido error al no permitir al testigo que con-testara la pregunta de que se trata, tal error no podría es-timarse como perjudicial porque el testigo en realidad con-testó después todo lo que sabía y porque se permitió al pro-pio demandado luego declarar ampliamente sobre el particular. La corte falló con pleno conocimiento de todo. Le-yendo la transcripción, se observa que hubo una- gran am-plitud en la práctica de las pruebas en este caso.
El alegato presentado por la parte apelante en relación con el nuevo juicio, es una copia del archivado en los autos correspondientes a la apelación de la sentencia. Sólo se amplía incluyendo en él los affidavits que se acompañaron a la solicitud. Esta se basó en el descubrimiento de nuevas pruebas y en la insuficiencia de las practicadas. La parte demandante se opuso a la solicitud y acompañó también affidavits en contradicción de los presentados por el demandado.
No se demostró a nuestro juicio en’ forma debida la im-posibilidad de encontrar las nuevas pruebas que se ofrecie-ron, y tales pruebas se refieren a extremos que se ventila-ron en el pleito. En cuanto a la insuficiencia de la prueba practicada, ya liemos expresado nuestro criterio.
Bajo tales circunstancias opinamos que la corte de dis-trito no cometió error alguno al negarse a conceder el nuevo *374juicio y que su resolución debe ser confirmada, debiendo con-firmarse también la sentencia recurrida.
Confirmada la sentencia> apelada y la resolu-ción negatoria de nuevo juicio.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf firmó: “conforme con la sen-tencia. ’ ’